The opinion of the court was delivered by
Brewer, J.:
This was an action brought by plaintiff in error, plaintiff below, to recover usurious interest. The record contains these matters — first, the pleadings; then a bill of exceptions, showing the testimony given on the trial, and stating that the court gave its finding and judgment for plaintiff for $192.80; that the plaintiff excepted thereto, and filed his motion for a new trial, which motion was continued to the next term of the court; that the court then overruled said motion, and modified its judgment, finding now for the defendants, on the ground that the previous computation was erroneous, and giving judgment against the plaintiff for costs. After the bill of exceptions appear certain findings of fact and conclusions of law, and the judgment of the court, and then a journal entry showing that the motion of both parties for a new trial came on for hearing, and that the court sustained the same to the extent of modifying the judgment, by changing it to a judgment for defendants. ' No motion for a new trial on the part of either party is copied into the record, and nothing to indicate what grounds, were presented in any such motion, other than may be inferred from the statement in the bill of exceptions as to the error in computation. All *521that we are informed is, that the court took certain action on motions filed. Of course then, we cannot say that there was any error in overruling or sustaining the motions. Furguson v. Graves, 12 Kas. 39; Nesbit v. Hines, ante, p. 317.
Nor can we consider any question in the admission or rejection of testimony, nor whether the findings are supported by the evidence. The only inquiries open to us are, whether the petition states a cause of action, and whether under the pleadings and findings of fact a judgment in favor of the defendants appears to be so erroneous as to compel a reversal. And upon those inquiries it is clear that the judgment must stand. The error made by the court in the first computation is patent. As a part of the computation it became necessary to find the present worth, at the time of sale, of several notes due respectively in one, two, three, and four years thereafter. To ascertain this, the court computed the interest on the 'face of the notes for such years, and subtracted that amount from the principal and called the result the present worth, while the correct rule is, to divide the face of the debt by the amount of $1.00 for the given rate and time, and the quotient will be the present worth. The difference in' favor of the defendants between the two methods of computation more than exceeded the amount found due the plaintiff, and therefore the court properly changed the judgment.
It is unnecessary to consider any other questions in the case, though we may remark that it seems very doubtful whether the petition states facts sufficient to constitute a cause of action..
The judgment will be affirmed.
All the Justices concurring.